Citation Nr: 0300746	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  02-01 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for spinal disability, 
to include degenerative disc disease and degenerative 
arthritis of the cervical and lumbar spine segments.



REPRESENTATION

Appellant represented by:	Georgia Department of 
Veterans Service



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1967.  

This case came to the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Atlanta, Georgia 
Regional Office (RO).  The veteran failed to appear at a 
hearing before a member of the Board at the RO scheduled 
in June 2002 at his request.  Accordingly, the Board will 
proceed with appellate consideration on the basis of the 
evidence currently on file.


FINDINGS OF FACT

1.  Chronic disability involving the cervical and lumbar 
segments of the spine were not demonstrated prior to 
service. 

2.  Chronic back and neck disorders, including 
degenerative disc disease and degenerative arthritis of 
the cervical and lumbar spine segments, were not present 
during active duty; nor was degenerative arthritis 
manifested within one year following discharge from active 
duty.


CONCLUSION OF LAW

Disability involving the back and neck, including 
degenerative disc disease and degenerative arthritis of 
the cervical and lumbar spine segments, was not incurred 
in or aggravated by active service and arthritis may not 
be presumed to have been incurred in service  38 U.S.C.A. 
§ 1101, 1110, 1111, 1112, 1113 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3. 303, 3.3.04, 3.306, 3.307, 3.309 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to 
assist claimants for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C. 
§ 5107 are effective retroactively to claims filed and 
pending before the date of enactment.  38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2002).  The United States Court of Appeals for the Federal 
Circuit has ruled that the retroactive effective date 
provision of the Act applies only to the amendments to 
38 U.S.C. § 5107.  See Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002).  However, the VA regulations promulgated to 
implement the Act provide for the retroactive effect of 
the regulations, except as specified.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Whereas VA regulations are 
binding on the Board, 38 C.F.R. § 20.101(a) (2002), the 
Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claim at 
issue.

The veteran's Application for Compensation or Pension was 
received in August 2000 and is substantially complete.  
There is no issue as to provision of a form or 
instructions for applying for the benefits.  38 U.S.C.A. 
§ 5102 (West Supp. 2002); 38 C.F.R. § 3.159(b)(2) (2002).

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify 
a claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the Secretary.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

On his August 2000 application, the veteran identified 
medical treatment in 1966 during active service.  The 
veteran's service medical records have been obtained.  In 
December 2000, the veteran's representative submitted 
copies of records of the Social Security Administration, 
which included private medical records and duplicate 
copies of service medical records.  In August 2001, copies 
of records were received from the Social Security 
Administration. 

By letter dated in May 2001, the RO advised the veteran of 
what the evidence must show to establish entitlement to 
the benefit he wanted.  He was requested to identify all 
treatment providers regarding the claimed back disability.  
The RO notified the veteran that the RO would assist him 
by requesting medical records, employment records, or 
records from other Federal agencies.  He was advised that 
he must give the RO enough information about any records 
so that they could be requested.  In June 2002, the 
veteran failed to appear for a hearing before a member of 
the Board at the RO, which had been scheduled at his 
request.  The veteran's representative submitted copies of 
private medical records.  The veteran has not identified 
any additional pertinent evidence which could be obtained 
with regard to his claim.

By rating action in May 2001, the veteran's claim was 
denied.  The statement of the case (SOC) was issued in 
February 2002.  The rating decision and the SOC together 
listed the evidence considered, the legal criteria for 
evaluating the claim, an analysis of the facts as applied 
to the applicable law, regulations and criteria, and 
informed the veteran of the information and evidence 
necessary to substantiate the claim.  VA has satisfied the 
duty to tell the veteran what information and evidence is 
needed to substantiate his claim and what evidence he must 
provide and what VA will obtain or request on his behalf.

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(c), (d) (2002).  Such 
assistance includes making every reasonable effort to 
obtain relevant records (including private and service 
medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies 
to the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West Supp. 2002); 38 
C.F.R. § 3.159(c)(1-3) (2002).  As noted above, the RO has 
obtained the veteran's service medical records and records 
of the Social Security Administration.  The veteran has 
submitted copies of private treatment records.  The 
veteran has not identified any additional VA or private 
treatment records with regard to his claim.  There is no 
reasonable possibility further assistance might 
substantiate the claim.  See 38 U.S.C.A. § 5103A(2) (West 
Supp. 2002); 38 C.F.R. § 3.159(d) (2002). 

On appellate review, there are no areas in which further 
development is needed.  The appellant was informed of the 
provisions of the VCAA and of the implementing regulations 
in the February 2002 SOC.  The requirements of the law and 
regulations have been substantially met and the Board may 
proceed to consider the merits of the appeal. 


II.  Service connection for back disability


The veteran seeks service connection for claimed 
disability involving the back and neck.  He asserts that 
he injured his back prior to entry into active service and 
that the injury was aggravated during active service from 
handling heavy artillery ammunition.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West Supp. 2002).  Where a 
veteran served 90 days or more during a period of war or 
after December 31, 1946, and arthritis becomes manifest to 
a degree of l0 percent within 1 year from date of 
termination of such service, such disease shall be 
presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West l991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  

Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior thereto. Only such 
condition as are recorded in examination reports are to be 
considered noted.  38 U.S.C.A. § 1111 (West 1991); 38 
C.F.R. § 3.304(b) (2002).

The service medical records show that on pre-Induction 
examination in April 1965, the veteran reported that he 
had worn a brace or back support.  The clinical evaluation 
of the spine was normal.  On pre-induction examination in 
November 1965, the veteran again reported a history of 
wearing a brace or back support.  He reported a history of 
back trouble, including strained muscle and weak vertebra.  
The examiner noted a history of old back strain, "now ok".  
The clinical evaluation of the spine was normal and there 
were no defects or diagnoses listed on the examination 
report.  A September 1966 treatment record shows that the 
veteran reported back pain on lifting, one day earlier.  
The diagnosis was muscle pull.  On separation examination 
in August 1967, the examiner indicated that the veteran 
reported that he wore a back brace for strained muscle and 
weak vertebra prior to service and there was no present 
problem.  The clinical evaluation of the spine was normal 
and no defects or diagnosis was listed.   

Records of the Social Security Administration include 
medical records dated from April 1974 to April 2000 and 
duplicate copies of service medical records.  April 1974 
private hospital records show that the veteran sustained 
injuries as a result of a motorcycle accident.  There is 
no indication that he sustained a back injury.  July 1974 
private hospital records show that he was involved in 
another motorcycle accident.  He sustained displaced 
fractures of the spinous processes of C6 and C7 (or 
possibly C7 and T1) and acute cervical strain.  There was 
no reported history of a preexisting back disorder.  April 
1992 private hospital records show that the veteran fell 
at work two days earlier and struck some pipes across the 
back of his neck.  An April 1992 private consultation 
report noted that he sustained an injury when he fell back 
into a trench while holding a piece of machinery weighing 
several hundred pounds and landed flat on his shoulders 
across a 12 inch PVC pipe.  The examiner concluded that 
the veteran sustained significant disc herniation at C5-6 
with impingement on the C6 and C7 nerve roots.  An October 
1992 private medical report indicated that the veteran had 
no past history of major medical illnesses, surgeries or 
hospitalizations.  Private medical reports dated in April 
to September 1998 show that the veteran was injured in a 
motor vehicle accident in April 1998.  The assessment was 
cervical, lumbosacral spine myofascial pain, past history 
of multiple spinal segment level herniated disc, chronic 
intermittent pain, reexacerbation following April 1998 
motor vehicle accident.  The February 1995 Decision of the 
Social Security Administrative Law Judge found that the 
veteran became disabled as of April 1992 and his 
impairments consisted of cervical and lumbar degenerative 
disc disease and herniated discs with nerve root 
compression.  

A July 2001 private medical statement of Dr. Astin 
indicated that the veteran reported a history of back 
injuries; ruptured disc mid vertebra problems dating back 
to his military duty.  The assessment was degenerative 
arthritis of the back.  

Private outpatient treatment records dated from August 
1979 to May 2002, show that in August 1979 the veteran 
reported an acute onset of low back pain while working in 
the boiler room at a hospital.  He also reported back 
sprain in 1974 which resolved with minimal treatment.  He 
received ongoing treatment for back pain from August to 
October 1979.  He was seen on one occasion in August 1986 
for complaints of lower back pain.  A September 1993 
report noted the April 1992 on-the-job back injury and 
that he reported previous back problems dated back to 
1986.  

A May 2002 statement of Dr. Hubbard indicated that the 
veteran reported that he sustained two previous back 
injuries, one on the job prior to entry into service and 
one during service.  It was indicated that x-rays revealed 
advanced multi-level degenerative changes of the cervical 
and lumbar spine and disc space deterioration. Dr. Hubbard 
stated that, while the majority of his condition was age-
related, it is reasonably plausible that the two injuries 
in question have contributed somewhat to his current 
condition.  

After a full review of the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and it must be denied.  While service medical 
records show that the veteran reported a history of 
wearing a back brace and having strained muscles and weak 
vertebra, both the April and November 1965 examinations 
prior to entry into service showed that the clinical 
evaluation of the back was normal.  There were no clinical 
findings showing that a back disability was present at the 
time of the veteran's entrance into service.  As such, the 
evidence does not clearly and unmistakably show that the a 
back disorder preexisted service and the presumption of 
presumption of soundness is not rebutted.  38 U.S.C.A. 
§ 1111 (West 1991); 38 C.F.R. § 3.304 (2002).  The Board 
has considered the assertions of the veteran that he had a 
pre-existing back disability that was aggravated during 
service.  As a layperson, however, the veteran is not 
competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
Thus, his statements regarding medical causation are not 
probative.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

The Board concludes that the medical evidence does not 
support a finding that a back or neck disorder was 
incurred during active service.  The service medical 
records show that the veteran was treated on only one 
occasion for complaints of back pain and the assessment 
was pulled muscle.  At the time of separation from active 
service, the clinical evaluation of the back was normal.  
Thus, there is no competent medical evidence showing the 
presence of a back disorder at the time of separation from 
service.  The veteran currently has a back disorder, 
variously diagnosed as degenerative disc disease and 
degenerative arthritis.  The postservice medical evidence 
shows that he sustained several spine injuries either on 
the job or as a result of motor vehicle and motorcycle 
accidents.  In short, there is no contemporaneous or 
otherwise reliable evidence of pertinent disability 
involving the spine until several years after discharge 
from military service.  There is no competent medical 
evidence in the postservice medical records showing that 
the veteran's current spinal disorder had its onset during 
active service or that arthritis was manifested to a 
compensable degree within one year after separation from 
active service.

The Board further finds that there is no competent medical 
evidence linking the current back disability to the 
veteran's active service.  The July 2001 statement of Dr. 
Hubbard has no probative value because his conclusion that 
a current back disability may be related to a reported 
back injury in service is speculative and is based solely 
on the inaccurate medical history provided by the veteran.  
The July 2001 statement of Dr. Astin also noted that the 
veteran reported a history of back injuries dating back to 
his military duty and the assessment was degenerative 
arthritis of the back.  While that statement notes a 
current diagnosis, it does not clearly link that diagnosis 
with the veteran's service.  There is no indication that 
either private physician reviewed the claims folder, 
including the service medical records.  The Board finds 
that these private medical statements have no probative 
value because neither is based on a review of the medical 
evidence and were instead, based on an inaccurate history 
related by the veteran.  The Board is not required to 
accept doctors' opinions that are based upon the veteran's 
recitation of medical history.  Godfrey v. Brown, 8 Vet. 
App. 113 (1995), see also, Owens v. Brown, 7 Vet. App. 429 
(1995).

The veteran's contentions have been considered.  The Board 
finds, however, that they are not supported by the record.  
Following a full review of the record, it is clear that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a back 
disorder.  The Board has considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against the claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a back disorder, to include 
degenerative disc disease and degenerative arthritis, is 
denied.



		
C.W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

